Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner believes Tamezane et al., (US 2015/0362514; “Tamezane”) to be the closest reference to the invention set forth in claim 8. The examiner agrees with applicant’s outstanding arguments Tamezane does not disclose “wherein the controller is configured to: control the metering pump and the valve to aspirate a sample and control the pressure sensor to continuously measure a pressure waveform of the pressure within the dispensing probe and the flow path during aspiration of the sample and for a predetermined period of time after a stop of the metering pump and before discharge of the sample, acquire the pressure waveform from the pressure sensor, and specify a measurement result parameter representing the pressure waveform, the measurement result parameter being within the predetermined period of time and a second maximum peak after (L2+L3)/C elapses from the stop of the metering pump, L2 being a length along the flow . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374. The examiner can normally be reached Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/Kathryn Wright/Primary Examiner, Art Unit 1798